Exhibit 10.9

 

SUPPLEMENT NO. 2 dated as of March 1, 2010 (this “Supplement”), to the
Indemnity, Subrogation and Contribution Agreement dated as of April 29, 2009 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Indemnity, Subrogation and Contribution Agreement”), among SEAGATE
TECHNOLOGY, an exempted limited liability company organized under the laws of
the Cayman Islands (“Intermediate Holdings”), SEAGATE TECHNOLOGY HDD HOLDINGS,
an exempted limited liability company organized under the laws of the Cayman
Islands (the “Borrower”), each subsidiary of the Borrower from time to time
party thereto (each such subsidiary, the Borrower and Intermediate Holdings,
individually, a “Guarantor” and, collectively, the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

 

A.  REFERENCE IS MADE TO (A) THE CREDIT AGREEMENT DATED AS OF APRIL 3, 2009 (AS
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “CREDIT
AGREEMENT”), AMONG THE BORROWER, INTERMEDIATE HOLDINGS, THE LENDERS FROM TIME TO
TIME PARTY THERETO (THE “LENDERS”), THE ADMINISTRATIVE AGENT AND THE OTHER
AGENTS PARTY THERETO, AND (B) THE U.S. GUARANTEE AGREEMENT DATED AS OF APRIL 29,
2009 (AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“U.S. GUARANTEE AGREEMENT”), AMONG THE GUARANTORS (AS DEFINED THEREIN) AND THE
ADMINISTRATIVE AGENT.

 

B.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE MEANINGS ASSIGNED TO SUCH TERMS IN THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT AND THE CREDIT AGREEMENT.

 

C.  THE BORROWER, INTERMEDIATE HOLDINGS AND THE OTHER GUARANTORS HAVE ENTERED
INTO THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT IN ORDER TO INDUCE
THE LENDERS TO MAKE LOANS AND THE ISSUING BANKS TO ISSUE LETTERS OF CREDIT. 
PURSUANT TO SECTION 5.12 OF THE CREDIT AGREEMENT AND THE COLLATERAL AND
GUARANTEE REQUIREMENT, EACH SUBSIDIARY LOAN PARTY THAT IS FORMED OR ACQUIRED
AFTER THE SECOND RESTATEMENT EFFECTIVE DATE AND THAT IS REQUIRED TO EXECUTE THE
U.S. GUARANTEE AGREEMENT IS REQUIRED TO EXECUTE THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT.  SECTION 12 OF THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT PROVIDES THAT ADDITIONAL SUBSIDIARIES MAY BECOME
GUARANTORS UNDER THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT BY
EXECUTION AND DELIVERY OF AN INSTRUMENT IN THE FORM OF THIS SUPPLEMENT.  THE
UNDERSIGNED SUBSIDIARY (THE “NEW GUARANTOR”) IS EXECUTING THIS SUPPLEMENT IN
ACCORDANCE WITH THE REQUIREMENTS OF THE CREDIT AGREEMENT TO BECOME A GUARANTOR
UNDER THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT IN ORDER TO INDUCE
THE LENDERS TO MAKE ADDITIONAL LOANS AND THE ISSUING BANKS TO ISSUE ADDITIONAL
LETTERS OF CREDIT AND AS CONSIDERATION FOR LOANS PREVIOUSLY MADE AND LETTERS OF
CREDIT PREVIOUSLY ISSUED.

 

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

 


SECTION 1.  IN ACCORDANCE WITH SECTION 12 OF THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT, THE NEW GUARANTOR BY ITS SIGNATURE BELOW BECOMES A
GUARANTOR

 

--------------------------------------------------------------------------------



 


UNDER THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT WITH THE SAME FORCE
AND EFFECT AS IF ORIGINALLY NAMED THEREIN AS A GUARANTOR AND THE NEW GUARANTOR
HEREBY AGREES TO ALL THE TERMS AND PROVISIONS OF THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT APPLICABLE TO IT AS A GUARANTOR THEREUNDER.  EACH
REFERENCE TO A “GUARANTOR” IN THE INDEMNITY, SUBROGATION AND CONTRIBUTION
AGREEMENT SHALL BE DEEMED TO INCLUDE THE NEW GUARANTOR.  THE INDEMNITY,
SUBROGATION AND CONTRIBUTION AGREEMENT IS HEREBY INCORPORATED HEREIN BY
REFERENCE.


 


SECTION 2.  THE NEW GUARANTOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES THAT THIS SUPPLEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND
BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


SECTION 3.  THIS SUPPLEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT
PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN
ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE
CONTRACT.  THIS SUPPLEMENT SHALL BECOME EFFECTIVE WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS OF THIS SUPPLEMENT THAT, WHEN TAKEN TOGETHER,
BEAR THE SIGNATURES OF THE NEW GUARANTOR AND THE ADMINISTRATIVE AGENT.  DELIVERY
OF AN EXECUTED SIGNATURE PAGE TO THIS SUPPLEMENT BY FACSIMILE OR ADOBE .PDF
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART
OF THIS SUPPLEMENT.


 


SECTION 4.  EXCEPT AS EXPRESSLY SUPPLEMENTED HEREBY, THE INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 5.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


 


SECTION 6.  IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
SUPPLEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN AND IN THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT SHALL NOT IN
ANY WAY BE AFFECTED OR IMPAIRED (IT BEING UNDERSTOOD THAT THE INVALIDITY OF A
PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN AND OF ITSELF
AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION).  THE PARTIES
HERETO SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL
OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS.


 


SECTION 7.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN WRITING AND
GIVEN AS PROVIDED IN SECTION 7 OF THE INDEMNITY, SUBROGATION AND CONTRIBUTION
AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO THE NEW GUARANTOR SHALL
BE GIVEN TO IT AT THE ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW, WITH A COPY
TO THE BORROWER.


 


SECTION 8.  THE NEW GUARANTOR AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT FOR
ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS SUPPLEMENT,
INCLUDING

 

2

--------------------------------------------------------------------------------



 


THE REASONABLE FEES, OTHER CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT (BUT SUBJECT TO SECTION 9.03(A) OF THE CREDIT AGREEMENT).


 


[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

 

 

SEAGATE HDD CAYMAN,

 

 

 

 

by

 

 

 

 

/s/ Kenneth M. Massaroni

 

 

 

Name:

Kenneth M. Massaroni

 

 

 

Title:

Director

 

 

 

Address:

 

 

 

920 Disc Drive

 

 

 

Scotts Valley, California 95066

 

[Signature Page to Supplement No. 2 to the Indemnity, Subrogation and
Contribution Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

 

 

 

by

 

 

 

 

/s/ Sharon Bazbaz

 

 

 

Name:

Sharon Bazbaz

 

 

 

Title:

Vice President

 

[Signature Page to Supplement No. 2 to the Indemnity, Subrogation and
Contribution Agreement]

 

--------------------------------------------------------------------------------

 